Citation Nr: 1509532	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  10-33 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a compensable disability rating for low back strain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from August 1963 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record raises the issue of entitlement to TDIU.  In an October 2012 statement, the Veteran contends that he cannot get a job because of "self-made" lifting restrictions related to his back disability.  Accordingly, the TDIU issue has been added to the title page.

The issue of entitlement to TDIU, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the appeal period the Veteran's service-connected low back strain is not productive of any reduction in range of motion of the thoracolumbar spine, incapacitating episodes of intervertebral disc syndrome, any associated objective neurologic abnormalities, or other functional impairment. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for low back strain have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 
 
A letter in March 2009 satisfied the duty to notify provisions.  The Veteran was informed of the information and evidence necessary to substantiate a claim for increase in rating. The March 2009 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating. The claim was subsequently adjudicated in a September 2009 rating decision, and readjudicated most recently in an August 2012 supplemental statement of the case. Thus, VA's duty to notify has been met.

The Veteran's available service treatment records, and VA and private medical treatment records have been obtained.  

VA examinations were afforded to the Veteran in July 2009, June 2012, and August 2012.  The examination reports and accompanying medical opinions are adequate for evaluating the Veteran's service-connected low back strain in the context of the rating criteria.  Thus, VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless. 


II. Legal Criteria

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014). The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2014).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, the statements of the Veteran must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Rating factors for a disability of the musculoskeletal system include functional loss. A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). 

The Veteran's service-connected "low back strain" is rated under diagnostic criteria of the schedule of ratings for the musculoskeletal system.  38 C.F.R. § 4.71a.  Under that schedule, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2014). 

VA's Rating Schedule provides a single set of criteria for rating conditions of the spine, no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a , The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6). 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a . Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id. 

As the General Rating Formula for Diseases and Injuries of the Spine does not provide a zero percent evaluation, if the requirements for a compensable evaluation are not met, then a zero percent evaluation shall be assigned.  38 C.F.R. § 4.31.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: 

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. (See also 38 C.F.R. § 4.71a , Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

 Note (5): For VA compensation purposes, in the case of thoracolumbar spine disability, an unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a , Diagnostic Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

III.  Evidence

Service treatment records show that the Veteran was seen a number of times during service for complaints of back pain associated with physical exertion, bending, or getting up.  At the April 1983 retirement examination the Veteran reported a history of recurrent back pain but on examination there were no abnormal findings referable to the low back.

During a VA examination in April 1984 the Veteran reported complaints of pain following sleep and prolonged sitting.  After examination the diagnosis was history of intermittent chronic low back syndrome with no objective findings.  At the conclusion of the report of VA examination of the Veteran's back in March 1988, the examiner diagnosed history of low back pain, intermittent, quiescent at the present time.

During the pendency of the appeal, the principal medical evidence material to the claim is contained in the reports of VA spine examinations in July 2009, June 2012, and August 2012.  The remainder of the medical treatment records contain no evidence materially inconsistent with the findings of those examinations as they relate to the Veteran's lumbar spine.

During the July 2009 VA examination the Veteran reported he had a constant sharp pain the lumbar region on the right side extending to his hip.  He denied radiation of pain into the buttocks or down either leg and denied numbness or tingling in the feet.  He denied saddle anesthesia.  He did not report a bladder or bowel problem.  Bending over and activities bothered him the most.  He was taking Vicodin and Flexeril and Tylenol.  He had not had any surgery or received injections.

On examination of the thoracolumbar spine, there was no vertebral or paraspinous muscle tenderness to palpation.  There was no erythema or scar, posture and gait were normal and the pelvis was level.  Active range of motion included zero to 90 degrees of flexion; zero to 30 degrees of extension; zero to 30 degrees of left and right side bending, and left and right rotation.  The report indicated that these were all normal ranges of motion.  Passive ranges of motion showed no difference from the active ranges of motion above.

Other examination findings included that the Veteran had normal strength bilaterally for toe walking, heel walking, squatting, and great toe extension.  Reflexes were all 2 out of 4 for knee and ankle jerk, bilaterally.  Sensation testing was normal for all dermatomes bilaterally for the lower extremities.  Straight leg testing was negative, and there was no radicular pain below the knees bilaterally.  There was no additional functional limitations, including no additional loss of range of motion during flare-ups, or secondary to repetitive use; no painful motion, weakness, or excessive fatigability, or lack of endurance or coordination.  X-ray examination concluded with an impression of mild degenerative disc disease.

The report contains a diagnosis of lumbar spine degenerative changes.  The examiner opined that this was not caused by or the result of the low back condition shown in service.  In this regard, the examiner noted that the Veteran was diagnosed with lumbar strains in service, and that lumbar strains or soft tissue injuries get better with time, and soft tissue injuries do not cause, contribute, or enhance the progress of lumbar spine arthritis.  

The report of a June 2012 VA examination of the thoracolumbar spine contains two pertinent diagnoses: (1) degenerative disc disease of the lumbar spine; and (2) lumbar strain.  The examiner noted that the latter diagnosis was the service-connected disability of the low back.  The examiner reviewed the clinical history of relevant complaints.  

The Veteran reported present complaints of progressive back pain since service.  He reported that prolonged sitting, walking and heavy lifting caused flare-ups with severe cramping pain on the lower back, which impact the function of the thoracolumbar spine.  He reported he was unable to run or exercise due to back pain.  His back pain was relieved by taking Vicodin and ibuprofen.  He denied having any leg numbness or radicular symptoms, or bowel or urinary trouble.  

The examiner opined that the service-connected lumbar strain did not cause, contribute to, or enhance the progress of the separately diagnosed lumbar spine arthritis; and that the limited range of motion and other symptoms of the spine were not caused by or the result of the service-connected lumbar strain.  The examiner concluded that there was no functional impairment due to the service-connected lumbar strain.  

The examiner also noted that acute lumbar strain is an injury to the muscles and ligaments of the back; that this is almost always a self-limited injury lasting several days to several months; that there is no significant medical evidence or rationale supporting a causal relationship between one or several limited episodes of lumbar strain or acute low back pain, and the eventual development of degenerative disk disease of the lumbar spine; and that degenerative disk disease of the lumbar spine is a common normal finding documented in multiple studies to be present on MRI by the age of about 50 in approximately 50 percent of individuals without low back pain.  The examiner concluded that there was moderate functional impairment due to the degenerative disk disease of the lumbar spine.  

The report of an August 2012 VA examination shows that the examiner of the June 2012 VA examination reviewed the claims file to provide clarification of the opinion contained in the earlier examination report.  The examiner noted that during VA examination in 1988, the Veteran was asymptomatic and examination was essentially normal.  

On review of the medical history of the service-connected low back strain, the examiner opined that it is less likely (meaning a less than 50 percent likelihood) that the limited range of motion of the Veteran's back is caused by or the result of the service-connected low back strain.  

As rationale, the examiner noted that the Veteran was diagnosed with lumbar strains or soft tissue injuries and did get better with time.  The examiner noted that generally soft tissue injuries do not cause, contribute to, or enhance the process of lumbar spine arthritis; and that symptoms of low back pain are very common, affecting over 80 percent of individuals at some time during their lives and in the majority of cases, these symptoms are self-limited, lasting days to months, and without clinical objective evidence of diagnosable pathology of the bones, disks, nerves, ligaments, or muscles.  

IV.  Analysis

Rating Based on Limitation of Motion

As discussed above, none of the opinions attribute any decrease in range of motion of the thoracolumbar spine to the service-connected low back strain.  All deficits in range of motion of the thoracolumbar spine have been attributed to the separately diagnosed, unrelated, nonservice-connected degenerative disc disease of the lumbar spine.  Accordingly, based on the evidence on file including consideration of factors under Deluca, the Veteran's low back strain does not warrant a compensable disability rating on the basis of limitation of motion. 

Rating Based on Incapacitating Episodes

There is no evidence of any incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome related to the service-connected back strain that required bed rest prescribed by a physician and treatment by a physician during the appeal period.  Therefore, a compensable rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Rating Based on Objective Neurologic Abnormalities Associated With Spine Disability

The General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, and lower extremity peripheral neuropathy (radiculopathy associated with spine pathology), are to be separately evaluated under an appropriate diagnostic code. 

No neurological abnormalities associated with the low back strain have been diagnosed.  There is no evidence or claim of any radicular symptoms of the lower extremities associated with the service-connected low back strain.  There is also no objective evidence or claim of any other neurological abnormalities, to include bowel or bladder changes or incontinence, associated with the service-connected low back strain.  The evidence of record does not show that the Veteran has any neurologic abnormalities associated with radiculopathy of the service-connected lumbosacral spine disability.

Conclusions

As reflected in all of the reports of VA examinations during the appeal period, the Veteran's service-connected low back strain has resulted no functional impairment due to the service-connected lumbar strain.  On the basis of rating criteria for limitation of motion of the thoracolumbar spine part of the back or for incapacitating episodes, or based on associated objective neurologic abnormalities, the preponderance of the evidence is against the grant of a compensable disability rating.  See 38 C.F.R. § 4.31.  There is no doubt to be resolved, and higher or additional separate ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
  
The Veteran has not described any unusual or exceptional features associated with his service-connected low back strain (as noted, the symptoms described by the Veteran have been attributed by medical professionals to nonservice-connected degenerative disc disease).  Thus, the rating criteria are adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  


ORDER

A compensable disability rating for low back strain is denied.
 

REMAND

In an October 2012 statement the Veteran reported essentially that he was unable to work due to his service-connected low back strain.  Pursuant to Rice, the record raises the issue of entitlement to TDIU as an element of the low back strain disability rating claim appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As entitlement to a TDIU has not been adjudicated by the AOJ in the first instance, this matter is remanded for such consideration.

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) that includes an explanation as to the information or evidence needed to establish a claim for TDIU.

2.  Conduct any appropriate development indicated.

3.  Then adjudicate the claim of entitlement to a TDIU.  The claim should only be returned to the Board for further appellate consideration if the Veteran perfects an appeal of the TDIU issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


